ACCEPTED
                                                                                                 04-15-00118-CV
                                                                                      FOURTH COURT OF APPEALS
                                                                                           SAN ANTONIO, TEXAS
                                                ONE SHELL PLAZA          AUSTIN        LONDON
                                                                                           3/16/2015 11:43:08 AM
                                                910 LOUISIANA            BEIJING       MOSCOW      KEITH HOTTLE
                                                HOUSTON, TEXAS           BRUSSELS      NEW YORK           CLERK
                                                77002-4995               DALLAS        PALO ALTO
                                                                         DUBAI         RIO DE JANEIRO
                                                TEL +1 713.229.1234      HONG KONG     RIYADH
                                                FAX +1 713.229.1522      HOUSTON       WASHINGTON
                                                BakerBotts.com
                                                                               FILED IN
                                                                       4th COURT OF APPEALS
                                                                        SAN ANTONIO, TEXAS
                                                                      03/16/2015 11:43:08 AM
March 16, 2015                                                           KEITH    E. HOTTLE
                                                                          Macey Reasoner Stokes
                                                                                Clerk
                                                                          TEL +1 713.229.1369
                                                                         FAX +1 713.229.7869
VIA ELECTRONIC MAIL                                                      macey.stokes@bakerbotts.com




080424.0131

Hon. Keith E. Hottle
Clerk of the Court
Fourth Court of Appeals
Cadena-Reeves Justice Center
300 Dolorosa, Suite 3200
San Antonio, Texas 78205-3037
         Re:        Shirley Adams, Charlene Burgess, Willie Mae Herbst Jasik, William
                    Albert Herbst, Helen Herbst and R. May Oil & Gas Company, Ltd. vs.
                    Murphy Exploration & Production Co. USA, A Delaware
                    Corporation, No. 04-15-00118-CV in the Court of Appeals for the
                    Fourth Judicial District of Texas at San Antonio
Dear Mr. Hottle:
            Pursuant to Texas Rules of Appellate Procedure 6.1(c) and 6.2,
Appellee Murphy Exploration & Production Co. USA files this notice of
designation of lead counsel. Lead counsel on appeal for Appellee is Macey
Reasoner Stokes. Her contact information is as follows:
                    Macey Reasoner Stokes
                    State Bar No. 00788253
                    Baker Botts L.L.P.
                    910 Louisiana Street
                    One Shell Plaza
                    Houston, Texas 77002
                    713.229.1369
                    713.229.7869 (Facsimile)
                    macey.stokes@bakerbotts.com


Active 18177908.1
Hon. Keith E. Hottle                             2                    March 16, 2015


               Bill Kroger and Jason Newman are additional counsel for Appellee
and should continue to receive notices from the Court. Their contact information
is as follows:

                    William Karl Kroger
                    State Bar No. 11729900
                    Baker Botts L.L.P.
                    910 Louisiana Street
                    One Shell Plaza
                    Houston, Texas 77002
                    713.229.1736
                    713.229.2836 (Facsimile)
                    bill.kroger@bakerbotts.com
                    Jason Allen Newman
                    State Bar No. 24048689
                    Baker Botts L.L.P.
                    910 Louisiana Street
                    One Shell Plaza
                    Houston, Texas 77002
                    713.229.1720
                    713.229.2720 (Facsimile)
                    jason.newman@bakerbotts.com

                    Thank you for your attention to this matter.

                                              Very truly ours,



                                              Macey Reasoner Stokes




Active 18177908.1
Hon. Keith E. Hottle                    3          March 16, 2015


cc:      John B. McFarland
         Mary A. Keeney
         Graves, Dougherty, Hearon & Moody, P.C.
         401 Congress Avenue, Suite 2200
         Austin, Texas 78701
         (by e-mail)




Active 18177908.1